Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of JP2019-216057, filed in Japan on 11/29/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 10, 14, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chan et al (U.S. Patent Pub. No. 2019/0236763, hereafter referred to as Chan) in view of Taylor et al (U.S. Patent Pub. No. 2013/0308839, hereafter referred to as Taylor).

Regarding Claim 1, Chan teaches a diagnostic imaging support system including a medical image shooting device for shooting a medical image of a subject and a medical image processing device for processing the medical image (paragraph 31, Chan teaches capturing CT images of the patient), the system comprising: 
a projection data acquisition part for acquiring projection data of the subject (paragraph 31, Chan teaches capturing projection images of the patient.);
a reconstruction part for reconstructing the medical image based on the projection data (paragraph 32, paragraph 47, Chan teaches reconstructing images for denoising and smoothing.); 
an acquisition part for acquiring lesion candidate data which is data of lesion candidates detected from the medical image (paragraph 73, Chan teaches certain implementation can be smoothing/denoising parameters that correspond to the image stacking and can be optimized to detect nodules or detection of lesion in the soft tissue.); 
paragraph 97, Chan teaches the reconstructed images for denoising or smoothing, in Figure 9.);
a magnification reconstruction part for reconstructing the magnified reconstruction image by using the reconstruction condition (paragraph 97, Chan teaches using the smoothing for the magnification of the image.).
Chan does not explicitly disclose a reconstruction condition for a magnified reconstruction image which includes the lesion candidates and is more magnified than the medical image;
a display part for displaying the magnified reconstruction image.  
Taylor is in the same field of art of medical imaging. Further, Taylor teaches a reconstruction condition for a magnified reconstruction image which includes the lesion candidates and is more magnified than the medical image (paragraph74, paragraph 81, Taylor teaches the when the user operates the zoom GUI then the system renders a new image with the zoomed in features of the tumor for display);
a display part for displaying the magnified reconstruction image (paragraph 81, Taylor teaches the zoom image is then generated within the image and then display the image to the user.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan by incorporating the magnification rendering of medical images that is taught by Taylor, to make the invention that captures medical images then performs image processing to detect the lesion and then uses the magnification rendering on the image to zoom into the lesion; thus, one of ordinary skilled in 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2, Chan in view of Taylor discloses wherein the reconstruction condition includes a field of view, a reconstruction interval, and a thickness of the magnified reconstruction image (paragraph 80, paragraph 81, Chan teaches the magnification percentage for zoom into the image, which the Examiner interprets to be the field of view.).  

In regards to Claim 3, Chan in view of Taylor discloses wherein a display condition for the display part to display the magnified reconstruction image includes a window width and a window level (paragraph 80, paragraph 81, Chan teaches the magnification percentage for zoom into the image, which the Examiner interprets to be the field of view.).  

In regards to Claim 10, Chan in view of Taylor discloses wherein the display part includes a lesion candidate display part for displaying the lesion candidates along with the medical image, and when one of the lesion candidates displayed on the lesion candidate display part is selected (paragraph 73, Figure 9, Chan teaches detecting the lesion and then displaying the image.), displays a magnified reconstruction image of the selected lesion paragraph 97, Figure 9, paragraph  Chan; paragraph 80, paragraph 81, Taylor).  

Regarding Claim 14, Chan teaches a medical image processing device for processing a medical image, comprising: 
an acquisition part for acquiring lesion candidate data which is data of lesion candidates detected from the medical image (paragraph 73, Chan teaches certain implementation can be smoothing/denoising parameters that correspond to the image stacking and can be optimized to detect nodules or detection of lesion in the soft tissue.); 
a reconstruction condition decision part for deciding, on the basis of the lesion candidate data (paragraph 97, Chan teaches the reconstructed images for denoising or smoothing, in which the lesion is located in the entire image, in Figure 9.); and
a magnification reconstruction part for reconstructing the magnified reconstruction image by using the reconstruction condition (paragraph 97, Chan teaches using the smoothing for the magnification of the image.).
Chan does not explicitly disclose a reconstruction condition for a magnified reconstruction image which includes the lesion candidates and is more magnified than the medical image; and
a display part for displaying the magnified reconstruction image.  
Taylor is in the same field of art of medical imaging. Further, Taylor teaches a reconstruction condition for a magnified reconstruction image which includes the lesion candidates and is more magnified than the medical image (paragraph74, paragraph 81, Taylor teaches the when the user operates the zoom GUI then the system renders a new image with the zoomed in features of the tumor for display); and
a display part for displaying the magnified reconstruction image (paragraph 81, Taylor teaches the zoom image is then generated within the image and then display the image to the user.).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan by incorporating the magnification rendering of medical images that is taught by Taylor, to make the invention that captures medical images then performs image processing to detect the lesion and then uses the magnification rendering on the image to zoom into the lesion; thus, one of ordinary skilled in the art would be motivated to combine the references since there is a need for seamless integration of MRCS packages with medical images and/or advanced image processing, and a user does not want to launch a separate imaging application while using an MRCS software package (paragraph 9, Taylor).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Regarding Claim 15, Chan teaches a medical image processing method for processing a medical image, comprising: 
an acquisition step of acquiring lesion candidate data which is data of lesion candidates detected from the medical image (paragraph 73, Chan teaches certain implementation can be smoothing/denoising parameters that correspond to the image stacking and can be optimized to detect nodules or detection of lesion in the soft tissue.); 
paragraph 97, Chan teaches the reconstructed images for denoising or smoothing, in Figure 9.); and
a magnification reconstruction step of reconstructing the magnified reconstruction image by using the reconstruction condition (paragraph 97, Chan teaches using the smoothing for the magnification of the image.).
Chan does not explicitly disclose a reconstruction condition for a magnified reconstruction image which includes the lesion candidates and is more magnified than the medical image; and 
a display step of displaying the magnified reconstruction image.  
Taylor is in the same field of art of medical imaging. Further, Taylor teaches a reconstruction condition for a magnified reconstruction image which includes the lesion candidates and is more magnified than the medical image (paragraph74, paragraph 81, Taylor teaches the when the user operates the zoom GUI then the system renders a new image with the zoomed in features of the tumor for display); and 
a display step of displaying the magnified reconstruction image (paragraph 81, Taylor teaches the zoom image is then generated within the image and then display the image to the user.).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan by incorporating the magnification rendering of medical images that is taught by Taylor, to make the invention that captures medical images then performs image processing to detect the lesion and then uses the magnification rendering on the image to zoom into the lesion; thus, one of ordinary skilled in 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chan in view of Taylor in view of Vilsmeier et al (U.S. Patent Pub No. 2013/0222415, hereafter referred to as Vilsmeier).

Regarding Claim 5, Chan in view of Taylor teaches CAD system that captures medical images and determining the lesion.
Chan in view of Taylor does not explicitly disclose wherein the reconstruction condition decision part decides the field of view of the magnified reconstruction image on the basis of sizes of the lesion candidates contained in the lesion candidate data.
Vilsmeier is in the same field of art of medical image and performing image processing on the medical images. Further, Vilsmeier teaches wherein the reconstruction condition decision part decides the field of view of the magnified reconstruction image on the basis of sizes of the lesion candidates contained in the lesion candidate data (paragraph 47, Vilsmeier teaches that the size of the tumor is show and the view is depended upon the zoom factor defined the template size of the area of the tumor.).

	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

	
Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chan in view of Taylor in view of DeBernardis et al (U.S. Patent Pub. No. 2016/0058288, hereafter referred to as DeBernardis).

Regarding Claim 9, Chan in view of Taylor teaches CAD system that captures medical images and determining the lesion.
Chan in view of Taylor does not explicitly disclose wherein the magnification reconstruction part creates a three-dimensional image including the lesion candidates, and the display part displays the three-dimensional image along with the magnified reconstruction image.
 is in the same field of art of medical image. Further, DeBernardis teaches wherein the magnification reconstruction part creates a three-dimensional image including the lesion candidates, and the display part displays the three-dimensional image along with the magnified reconstruction image (paragraph 35, DeBernardis teaches voxel reconstruction so the lesion can be represented in the 3D with smoothing textures, which can then be zoomed into.).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan in view of Taylor by incorporating the rendering of 3D lesion that is taught by DeBernardis, to make the invention that captures medical images then performs image processing to detect the lesion and then uses the magnification rendering on the image to zoom into the lesion and also renders a 3D lesion; thus, one of ordinary skilled in the art would be motivated to combine the references since additional imaging tools are available to the market, but none display or quantify the morphological disorganization characteristics as obtained from below the surface of the skin (paragraph 4, DeBernardis).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Claims 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chan in view of Taylor in view of De La Torre-Bueno et al (U.S. Patent Pub. No. 2005/0037406, hereafter referred to as De La Torre-Bueno)

Regarding Claim 11, Chan in view of Taylor teaches CAD system that captures medical images and determining the lesion.
Chan in view of Taylor does not explicitly disclose a retake condition decision part which decides, on the basis of the lesion candidate data, a retake condition as a condition for retaking the medical image.
De La Torre-Bueno is in the same field of art of medical imaging and performing image processing. Further, De La Torre-Bueno teaches a retake condition decision part which decides, on the basis of the lesion candidate data, a retake condition as a condition for retaking the medical image (paragraph 96, De La Torre-Buenno teaches reimaging at a higher magnification when a region of interest is determined within the image.). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan in view of Taylor by incorporating the steps of reimaging when cancer region is determined that is taught by De La Torre-Bueno, to make the invention that captures medical images then performs image processing to detect the lesion and then uses the magnification rendering on the image and then reimages the regions where the lesion is located; thus, one of ordinary skilled in the art would be motivated to combine the references since for example, certain antibodies to cancer markers are expensive and it would be desirable to only use such antibodies in samples where further justification and analysis is needed (paragraph 38, De La Torre-Buenno).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Allowable Subject Matter
Claims 4, 6, 7, 8, 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665